DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 27, 2022.  As directed by the amendment: no claims have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-24 are presently pending in this application.  
Response to Arguments
Applicant's arguments filed March 27, 2022 have been fully considered but they are not persuasive. Applicant’s Remarks are structured in response to the final office action dated January 28, 2022, wherein items 8-12 correspond to the Response to Arguments on pages 20-24 of the previous action.  On page 10 of the Remarks, Applicant summarizes responses to items 8-12, wherein the primary argument is that Hammond’s nanoparticles cannot be combined with Jung’s dissolving needle.  Beginning with item 8 on pages 10-11, Applicant describes parts of the specification.  On page 11-13, Applicant addresses item 9, and to the best of examiner’s understanding is arguing that Jung’s dissolving needle is not stable as designed, even before any modifications are made to Jung’s dissolving needle.  Regarding case 1, Applicant argues that the biocompatible/biodegradable material of the scaffold in Jung is composed of polyesters and thus will collapse during storage.  In response, Examiner notes that storage conditions like temperature and humidity as well as the duration of storage are a factor in any products stability over time, but such conditions are not specified.  Additionally, Examiner does not agree with the argument that because certain materials such as polyesters may degrade within the body, that such degradation would occur prematurely in storage. There is no indication that Jung’s needle does not perform as designed to be bioabsorbable within the body.  Regarding cases 2-3, to the best of Examiner’s understanding Applicant is further arguing that the disclosed structures of Jung are not stable.  In response, Examiner notes that there is no indication that Jung’s needle does not perform as designed to be bioabsorbable within the body.  On pages 12-13, Applicant argues that the nanocapsules of document 1 (referenced at the bottom of page 17 of the Remarks) are more stable than Jung’s in storage.  In response, Examiner notes that this argument is irrelevant because as mentioned above, storage conditions are not specified and there is no indication that Jung’s dissolving needle will not perform as designed.  On pages 13-14, Applicant argues item 10.  To the best of Examiner’s understanding, Applicant is arguing that because the material of Jung is biodegradable, that the granules of Hammond will disintegrate when embedded within the needle material of Jung at the time of manufacture. Biodegradable means capable of decaying through the action of living organisms.  Examiner notes that the purpose of the dissolving needle of Jung is to both maintain its integrity outside of the body, and also to degrade within the body.  The needle remains solid outside of the body because of a lack of living organisms outside the body that decay the needle, and the opposite is true when the needle is inside the body.    On pages 14-16, Applicant argues item 11.  To the best of Examiner’s understanding, Applicant speculates that Hammond’s LbL coated particles cannot maintain their structure when deprived of water.  In response, Applicant does not provide evidence that this would actually occur.  The purpose of the LbL structures taught by Hammond are to provide for unique pharmacokinetics and biodistribution within the body. Fig. 4 of Hammond, discussed in col. 4 lines 55-67, describes the rate at which the drug is delivered once inside the body, and does not speak to stability of LbL coated particles outside of the body.  Fig. 12 also describes the action of particles in the body as well (time dependent accumulation of particles in the liver, col. 26 lines 9-44).  Additionally, Applicant speculates that Hammond’s LbL coated particles would not remain intact during storage due to being dry, humid, or neither.  In response, Examiner points to the above wherein storage was addressed, and also notes that Applicant does not provide evidence that this would actually occur.   Additionally, Applicant speculates that the LbL coated particles of Hammond would not survive the manufacturing process.  In response, Applicant does not provide evidence that this would actually occur. 
Additionally, Applicant speculates that Hammond’s LbL coated particles would collapse under pressure and tension during the drawing process when making Jung’s needles.  In response, Applicant does not provide evidence that this would actually occur.  On pages 16-17, Applicant addresses item 12 by contrasting their invention to the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 4 recites in line 7 and lines 10-11 recites “…another micronized particle…” and lines 9 and 10 recite “…another outer coating layer…”.  The use of the word “another” renders the claim indefinite because it is not clear whether or not there are other micronized particles and other outer coating layers per additional granule, or if there is only one micronized particle and one outer coating layer per additional granule.  For purposes of examination, this is interpreted such that each additional granule comprises a micronized particle and an outer coating layer.  
Claim 22 recites in lines 2-4 “…granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.”.  This is indefinite because it is not clear if the structure requires just one or all three layers to be repeated.  For purposes of examination, the claim is interpreted such that all three layers are repeated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0177139 to Hyungil Jung et al. (Jung) in view of U.S. Patent 10,278,927 to Paula T. Hammond et al. (Hammond).
Regarding claims 1-3, Jung teaches an integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue (Figs. 10a-c; para. 27 shows the integumental dissolving needle being introduced into skin), comprising:
a dissolving needle (Fig. 6a, 7a, 8a, 9a; paras. 23-26, 31 describe a solid microneedle for drug release manufactured with a biodegradable, i.e. dissolving, material);
multi-layer granules (microparticles and nanoparticles are spheres configured to encapsulate a drug, P0044, wherein the drugs to be encapsulated are described in P0048-0050, and the materials used for encapsulating the drugs are described in P0051) housed by the dissolving needle (Figs. 6a, 7a, 8a, 9a; para. 31 describes mixing the biocompatible or biodegradable material of the solid microstructure with the drug incorporated in microparticles, nanoparticles, or an emulsion).
Jung does not teach the multi-layer granules comprising a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer.
Hammond teaches the multi-layer granules (stable layer-by-layer, or LbL, coated particles, as shown in Fig. 1) comprising:
a micronized particle of a first pharmaceutical (col. 21, lines 38-44 describes the nanoparticle core being made hollow to compartmentalize biologics or a reservoir of drugs; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films), however as col. 21, lines 38-44 and Fig. 1 show Hammond also contemplates the micronized particle retaining a pharmaceutical as well) or cosmetic (col. 16, lines 3-5 describes nutraceutical agents such as vitamins and minerals; lines 52-53 describes anti-microbials; U.S. Patent Application Publication 2002/0160965 to Lanzendorfer et al. para. 178 describes additives customary in cosmetics include vitamins and anti-microbials),
a coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the coating agent layer encapsulating the micronized particle (col. 13, line 45-46 describes the first layer as coating, i.e. encapsulating, the core; see also Fig. 1),
a layer (Fig. 1, LbL nanofilms) of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), covering the coating agent layer (Fig. 1; col. 13, lines 41-56), and
an outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer (col. 13, lines 46-47 describes an outer layer forming the particle surface thus encapsulating the layer of either the first or second pharmaceutical or cosmetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least some of the microparticles and nanoparticles of Jung by encapsulating the LbL coated particles of Hammond with the spheres of  Jung for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claims 4-6, Jung, in view of Hammond, teaches the integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue according to claims 1-3, where Jung further teaches:
additional granules housed by the dissolving needle (Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles), the additional granules comprising:
another micronized particle of the first pharmaceutical or cosmetic (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the pharmaceutical; para. 49 describes the pharmaceutical or cosmetic ingredients), and
another outer coating layer that is to be absorbed into the integument, the another outer coating layer encapsulating the another micronized particle (para. 44 describes the microparticles or nanoparticles encapsulating the drug core; para. 46 describes the microparticles and nanoparticles as biodegradable; para. 51 describes the microparticles and nanoparticles being formed of various materials identified in para. 37 as biocompatible and/or biodegradable, therefore the another outer coating layer which is formed of said materials is absorbable into the integument in the much the same way the microneedles formed of the materials in para. 37 are also biodegradable).

Regarding claims 7-9, Jung, in view of Hammond, teaches the integumental dissolving needle device according to claim 1, where Jung further teaches:
the dissolving needle itself (para. 53 describes a drug contained within the biocompatible material that forms the microneedle) is composed of one of:
one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins);
one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins);
one or more pharmaceuticals encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles), and 
one or more cosmetics encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles).

Regarding claims 10-12, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4 (see rejection of claim 4 above), where Jung further teaches:
the dissolving needle itself (para. 53 describes a drug contained within the biocompatible material that forms the microneedle) is composed of one of:
one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins);
one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins); 
one or more pharmaceuticals encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles); and
one or more cosmetics encapsulated by a coating layer that is absorbed into the integument (para. 44 describes the microparticles or nanoparticles as microscale or nanoscale “spheres configured to encapsulate the drug” which shows the base layer, such as the drug core, encapsulated by a coating agent, in other words there are two layers a base layer such as a drug core and the second layer being a microscale/nanoscale sphere, i.e. coating agent, encapsulating the drug layer; para. 49 describes the pharmaceutical or cosmetic ingredients; para. 51 describes the microparticles and nanoparticles being formed, i.e. the coating agent being, one of various compounds including cellulose or derivatives thereof (portion of para. 51 found on page 5); Figs. 6, 7, 8, 9, and 10 show multiple additional granules incorporated in the microneedles).

Regarding claim 13, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 1 (see rejection of claim 1 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 14, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 4 (see rejection of claim 4 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 15, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 7 (see rejection of claim 7 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 16, Jung, in view of Hammond, teaches a needle device comprising one or more of the integumental dissolving needle device described in Claim 10 (see rejection of claim 10 above), where Jung further teaches provided on a surface of a poultice or surfaces of the poultice (Figs. 6a, 7a, 8a, 9a; para. 58 shows the needles extend from the surface of a substrate, i.e. poultice).

Regarding claim 21, Jung teaches an integumental dissolving needle device (Figs. 6a, 7a, 8a, 9a, 10a-c; Abstract; para. 27) for delivery of one or more pharmaceuticals that are not silk fibroins (para. 49 describes various drugs that are not silk fibroins), or one or more cosmetics that are not silk fibroins (para. 49 describes cosmetic ingredients such as wrinkle enhancer, skin-aging inhibitor, skin whitener that are not silk fibroins), into skin, scales, bark, or other integumental tissue (Figs. 10a-c; para. 27 shows the integumental dissolving needle being introduced into skin), comprising:
a dissolving needle (Fig. 6a, 7a, 8a, 9a; paras. 23-26, 31 describe a solid microneedle for drug release manufactured with a biodegradable, i.e. dissolving, material);
multi-layer granules (microparticles and nanoparticles are spheres configured to encapsulate a drug, P0044, wherein the drugs to be encapsulated are described in P0048-0050, and the materials used for encapsulating the drugs are described in P0051) housed by the dissolving needle (Figs. 6a, 7a, 8a, 9a; para. 31 describes mixing the biocompatible or biodegradable material of the solid microstructure with the drug incorporated in microparticles, nanoparticles, or an emulsion).
Jung does not teach the multi-layer granules consisting of a micronized particle of a first pharmaceutical or cosmetic, a coating agent layer that is to be absorbed into the integument, the coating agent layer encapsulating the micronized particle, a layer of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic, covering the coating agent layer, and an outer coating layer that is to be absorbed into the integument, the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer.
Hammond teaches the multi-layer granules (Fig. 1) consisting of (col. 13, lines 61-62 describes 3 layers of LbL film, corresponding to the layers below):
a micronized particle of a first pharmaceutical (col. 21, lines 38-44 describes the nanoparticle core being made hollow to compartmentalize biologics or a reservoir of drugs; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films), however as col. 21, lines 38-44 and Fig. 1 show Hammond also contemplates the micronized particle retaining a pharmaceutical as well) or cosmetic (col. 16, lines 3-5 describes nutraceutical agents such as vitamins and minerals; lines 52-53 describes anti-microbials; U.S. Patent Application Publication 2002/0160965 describes additives customary in cosmetics includes vitamins and anti-microbials),
a coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the coating agent layer encapsulating the micronized particle (col. 13, line 45-46 describes the first layer as coating, i.e. encapsulating, the core; see also Fig. 1),
a layer (Fig. 1, LbL nanofilms) of either the first pharmaceutical or cosmetic, or a second pharmaceutical or cosmetic different from the first pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), covering the coating agent layer (Fig. 1; col. 13, lines 41-56), and
an outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) that is to be absorbed into the integument (col. 15, lines 20-26 describes the layers being formed of degradable polyelectrolyte that degrades when exposed to a liquid medium such as intracellular fluid, interstitial fluid that would be present in the integument, thus the layer as it degrades is absorbed into the integument), the outer coating layer encapsulating the layer of either the first or second pharmaceutical or cosmetic layer (col. 13, lines 46-47 describes an outer layer forming the particle surface thus encapsulating the layer of either the first or second pharmaceutical or cosmetic layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least some of the microparticles and nanoparticles of Jung by encapsulating the LbL coated particles of Hammond with the spheres of  Jung for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claim 22, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 1, but does not explicitly teach the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
However, Hammond further teaches the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which the coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core), the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and the outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) are repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further including a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claim 23, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4, but does not explicitly teach the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
However, Hammond further teaches the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which the coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core), the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and the outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) are repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further including a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Regarding claim 24, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 7, but does not explicitly teach the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
However, Hammond further teaches the multi-layer granules further include a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated.
Hammond teaches the multi-layer granules (Fig. 1) further include a structure in which the coating agent layer (Fig. 1, LbL nanofilms; col. 13, lines 45-46 describes the first layer as coating the core), the layer (Fig. 1, LbL nanofilms) of either the first or second pharmaceutical or cosmetic (col. 15, lines 26-28 describes the LbL layer degradation gradually and controllably releases releasable agents; col. 15, line 65-col. 16, line 5 describes various drugs and compositions that could be incorporated in the layer-by-layer (LbL films); and col. 16, lines 3-5 describes release agents such as vitamins and minerals; lines 52-53 describes anti-microbials, both of which are used in cosmetics), and the outer coating layer (col. 13, lines 46-47 describes an outer layer forming the particle surface) are repeated (Fig. 1; col. 13, line 57-col. 14, line 8 describes various embodiments of the LbL films that have differing numbers of layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jung, in view of Hammond’s multi-layer granules with the multi-layer granules further including a structure in which the coating agent layer, the layer of either the first or second pharmaceutical or cosmetic, and the outer coating layer are repeated as in Hammond for the purpose of delivering a rich diversity of therapeutic or other agents, col. 1, lines 29-35, and further to manipulate the in-vivo stability, biodistribution, targeting and/or controlled release of one or more agents, as taught by Hammond col. 8, lines 55-58.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Hammond, as applied to claims 1, 4, 10, and 14 above, and further in view of U.S. Patent Application Publication 2016/0022975 to Danielle L. Clay et al. (Clay).
Regarding claim 17, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 1 (see rejection of claim 1 above), wherein:
The integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of the [device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 18, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 4 (see rejection of claim 4 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on the device surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces in the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 19, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 10 (see rejection of claim 10 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.

Regarding claim 20, Jung, in view of Hammond, teaches the integumental dissolving needle device according to Claim 14 (see rejection of claim 14 above), wherein:
the integumental dissolving needle device is sectionable (Figs. 6a, 7a, 8a, 9a, 10a; para. 59 shows the substrate or needles can be separated, i.e. sectionable, from the substrate or into smaller sizes and lengths such as by physically cutting the needles with a knife or using a laser cutter).
But Jung, in view of Hammond, does not teach a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device.
Clay teaches a product name or product names and dosage or dosages written on a surface or surfaces of [the device] (Figs. 8d, 8e; para. 106 describes the drug name and dosage appearing on the surface of a ring attached to the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Clay’s labeling with a product name or product names and dosage or dosages written on a surface or surfaces of the integumental dissolving needle device of Jung, in view of Hammond, “to facilitate selection of a drug delivery device containing the correct drug” (para. 67) as taught by Clay.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/J.A.D./Examiner, Art Unit 3783                                              

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783